                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL PATRICK JOLIVETTE,                             Case No. 19-cv-04213-EMC
                                   8                    Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9               v.
                                                                                             Docket No. 1
                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Paul Patrick Jolivette, a prisoner at the California Men’s Colony in San Luis Obispo, filed

                                  14   this action seeking a writ of mandamus under 28 U.S.C. § 1651 and applied to proceed in forma

                                  15   pauperis.

                                  16          The action is now before the Court for initial review pursuant to 28 U.S.C. § 1915A, which

                                  17   applies to prisoner actions and requires the court to identify any cognizable claims, and dismiss

                                  18   any claims which are frivolous, malicious, fail to state a claim upon which relief may be granted,

                                  19   or seek monetary relief from a defendant who is immune from such relief. See id. at

                                  20   § 1915A(b)(1),(2). Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police

                                  21   Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  22          This is a sovereign-citizen sort of action. Mr. Jolivette alleges in his petition that he is

                                  23   “subject to the laws and rules of the Atlan Amexem Al Moroc tribal government and availed

                                  24   himself of relief in that court on May 29, 2013.” Docket No. 1 at 2. According to Mr. Jolivette,

                                  25   he filed a complaint with the Shaykamaxum Grand/Supreme Court asking that court to discharge

                                  26   him from state custody and any other and all obligations imposed upon him by the California

                                  27   Superior Court and the Respondent,” and that court entered a default judgment in Mr. Jolivette’s

                                  28   favor in 2013. Id. Mr. Jolivette petitions this court to “direct the respondent to specifically
                                   1   perform the judgment of the Tribal Court” of Shaykamaxum,1 which would include his release

                                   2   from prison. Id. at 3.

                                   3          Mr. Jolivette has been peddling some variant of his theory that he must be released

                                   4   pursuant to a judgment of the Shaykamaxum Grand/Supreme Court for several years. He has

                                   5   tried without success to have the Shaykamaxum “judgment” and “default judgment” registered as

                                   6   judgments of a sister state in several district courts. See Jolivette v. People of the State of

                                   7   California, N.D. Cal. 14-mc-80001 RS at Docket No. 9 (Feb. 11, 2015, order describing

                                   8   procedural history and stating that an “appeal, like the attempt to register the purported

                                   9   ‘judgment,’ is frivolous”); Jolivette v. People of the State of California, E. D. Cal. No. 2:13-cv-

                                  10   1882 LKK DAD PS (dismissed for lack of subject matter jurisdiction when petitioner was unable

                                  11   to show that the Shaykamaxum Grand/Supreme Court was real and had issued an enforceable

                                  12   judgment); Jolivette v. Acosta, D. Nev. No. 2:14-cv-130 JCM-GWF at Docket No. 5 (Jan. 28,
Northern District of California
 United States District Court




                                  13   2014, order rejecting plaintiff’s request for a writ of execution because the district court could not

                                  14   determine the identity of the court that supposedly issued the judgment sought to be enforced

                                  15   where the judgment was from “an ‘adjudicator’ near the zip code ‘95829’” and one document

                                  16   “bears a signature from an officer of ‘the unincorporated United States of America’”); and id. at

                                  17   Docket No. 6 (striking the registration of foreign judgment filed by petitioner as erroneously

                                  18   filed). Cf. Thomas v. California Department of Corr. and Rehab., 2018 WL 3129811 (June 20,

                                  19   2018) (rejecting case filed by another inmate attempting to register purported foreign judgments

                                  20   on Jolivette’s behalf).

                                  21
                                       1
                                  22     Courts have been skeptical that the tribal government of Atlan Amexem Al Moroc and the
                                       Shaykamaxum Grand/Supreme Court are genuine legal entities. See, e.g., Jolivette v. Superior
                                  23   Court, 2013 WL 6331356, *1 (E. D. Cal. Dec. 5, 2013) (rejecting request to register judgment
                                       purportedly issued from Shaykamaxum Grand/Supreme Court and observing that “there is no
                                  24   indication that such a government exists or is recognized by the United States”).

                                  25           Neither Atlan Amexem Al Moroc nor Shaykamaxum are included on the list of the Indian
                                       tribal entities recognized and eligible to receive services from the United States Bureau of Indian
                                  26   Affairs – not today and not in 2013 when the judgment purportedly was entered. See 84 Fed. Reg.
                                       1200 (Feb. 1, 2019) (2019 list); 78 Fed. Reg. 26384 (May 6, 2013) (2013 list). And neither of
                                  27   those entities are included on the U.S. State Department’s list of independent states, available at
                                       https://www.state.gov/independent-states-in-the-world. Lastly, neither of those entities turns up in
                                  28   an inquiry into the archives of the Office of the Historian at the U.S. State Department, available at
                                       https://history.state.gov/search.
                                                                                           2
                                   1          Mr. Jolivette also has filed various actions purporting to enforce his right to be released

                                   2   pursuant to the Shaykamaxum Grand/Supreme Court “judgment.” Most importantly, Mr. Jolivette

                                   3   filed a petition for writ of mandamus in the Eastern District of California, see Jolivette v. Superior

                                   4   Court of Solano Co., E. D. Cal. No. 2:19-cv-540-TLN-EFB (“Jolivette v. Superior Court”), that

                                   5   was substantially identical to the present petition for writ of mandamus. Indeed, many of the

                                   6   pages in the present petition appear to be photocopies of pages from the petition filed in the

                                   7   Eastern District, with only the signature dates changed. Compare Docket No. 1 at 2, 3, 4 and 6-17

                                   8   in the present action with Docket No. 1 at 2, 3, 4 and 6-17 in Jolivette v. Superior Court. The

                                   9   Eastern District action was filed on March 27, 2019, and dismissed on October 1, 2019.2

                                  10          The petition in this action is frivolous because it is duplicative of the petition filed in

                                  11   Jolivette v. Superior Court. See Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995);

                                  12   Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (duplicative or repetitious litigation of
Northern District of California
 United States District Court




                                  13   virtually identical causes of action is subject to dismissal under 28 U.S.C. § 1915 as malicious);

                                  14   see also Adams v. California Dept. of Health Services, 487 F.3d 684, 689 (9th Cir. 2007)

                                  15   (“Plaintiffs generally have ‘no right to maintain two separate actions involving the same subject

                                  16   matter at the same time in the same court and against the same defendant.’”) The petition for writ

                                  17   of mandamus in this action repeats claims made in Jolivette v. Superior Court. Although the

                                  18   petitions have different governmental entities as the named respondents, both petitions espouse the

                                  19

                                  20   2
                                         Mr. Jolivette more recently filed a petition for writ of habeas corpus in the Eastern District. A
                                  21   magistrate judge has recommended that it be dismissed for lack of jurisdiction because, even if the
                                       Shaykamaxum court is a legitimate tribal court, tribal courts have no jurisdiction “to construe,
                                  22   alter or overrule, a state criminal conviction or sentence” cannot “obtain jurisdiction over a state
                                       merely by serving process on its official representative,” and the petition did not allege that
                                  23   petitioner was in custody in violation of the Constitution or laws or treaties of the United States.
                                       Jolivette v. Gastello, E. D. Cal. No. 2:19-cv-2173 KJM AC P at Docket No. 7 (order filed
                                  24   December 4, 2019). The action has not yet been dismissed because the time period for Mr.
                                       Jolivette to object to the findings and recommendations has not yet expired.
                                  25
                                               Several years ago, in 2016, Mr. Jolivette filed a petition for writ of mandamus in the
                                  26   Southern District of California claiming entitlement to release from prison based on, among other
                                       things, the purported 2013 judgment from the Shaykamaxum Grand/Supreme Court. Jolivette v.
                                  27   Madden, S. D. Cal. No. 16-cv-1791-H-JLB at Docket No. 1 at 2. The district court did not look at
                                       the merits of the purported judgment and instead dismissed the petition because the district court
                                  28   was without authority to issue mandamus relief against a state official. Id. at Docket No. 2
                                       (August 25, 2016 order).
                                                                                         3
                                   1   same legal theories and both seek to enforce the same default judgment purportedly entered in

                                   2   August 2013 by the Shaykamaxum Grand/Supreme Court.

                                   3           Accordingly, this action is DISMISSED with prejudice because it is frivolous. The Clerk

                                   4   shall close the file.

                                   5

                                   6           IT IS SO ORDERED.

                                   7

                                   8   Dated: December 12, 2019

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
